Exhibit (10)J




TARGET CORPORATION


OFFICER INCOME CONTINUANCE POLICY STATEMENT


As Amended and Restated April 3, 2016


I.
CONCEPTS



A.
GENERAL



The present policy of the Corporation is to provide, under certain defined
circumstances, Income Continuance Payments to certain “Officers” or “Executives”
whose employment is terminated at the instance of the Corporation or who
involuntarily or for good reason terminate within two years after a Change in
Control. This policy is intended to assist in the occupational transition and
financial security of those identified Executives whose services are no longer
deemed required within the Corporation, who have during their tenure been
faithful and honest employees, who do not during the period of those payments
engage in disqualifying misconduct, and to the extent not compensated for
services to a directly competitive employer and to assist Executives who
involuntarily or for good reason terminate employment with the Corporation
within two years after a Change in Control.


This will be known as the Officer Income Continuance Policy (“Officer-ICP”) of
the Corporation. It will be interpreted and applied in accordance with this
Statement of policy and with any subsequent amendment or restatement applicable
to the Executive. The Corporation’s Income Continuance Policy Statement has been
consolidated and transferred into the Officer-ICP.


The Officer-ICP has been operated in compliance with Internal Revenue Code
(“Code”) Section 409A since January 1, 2005. Effective January 1, 2009, the
Officer-ICP was amended to comply with Code Section 409A with respect to all
amounts payable from the Officer-ICP that are considered nonqualified deferred
compensation.


B.
ELIGIBILITY



To be eligible under Officer-ICP, an individual must be an Officer as specified
in this Statement.


C.
REASSIGNMENT



An Executive will continue to have income protection under Officer-ICP for at
least 18 calendar months (Eligibility Period) after internal reassignment to a
position which does not otherwise include eligibility for Officer-ICP benefits.


D.
SPIN-OFF



An Executive who is employed by a business unit on the closing date of any
Spin-Off which includes such business unit is no longer eligible for
Officer-ICP.




1

--------------------------------------------------------------------------------





E.
DISQUALIFICATION AND REDUCTION



Serious and deliberate misconduct in employment by an Executive resulting in
discharge for cause can disqualify an Executive from Officer-ICP eligibility.
Except as otherwise expressly provided in this Statement, after termination
under Officer-ICP and normal windup of former duties an Executive will not be
required to perform any regular services for the Corporation, and will be free
to accept any other employment. Except as otherwise provided in this Statement,
Officer-ICP Payments otherwise payable to an Executive will be reduced or
excused in the amount of compensation from Directly Competitive Employment as
specifically defined to the Executive in advance according to this Statement. An
Executive otherwise entitled to Officer-ICP Payments after Termination or
Reassignment will be disqualified from receiving future Payments by reason of
serious and deliberate misconduct which is unlawful or clearly and seriously
harmful to the Corporation, or to its interests.


F.
INTERPRETATION



Subject to the express terms of this Statement, the Chief Executive Officer of
the Corporation (the “CEO”) will have sole, absolute and final discretion and
authority to interpret the provisions of the Officer-ICP, to determine its
application, and to determine entitlement to benefits hereunder; and he or she
will interpret it consistently. The CEO’s discretionary determinations shall be
given the maximum deference permitted by law.  Section I of this Statement is
intended as a summary of the more detailed provisions of Section II. For that
reason, Section II will control in the event of any difference.


II.
APPLICATION



A.
ELIGIBILITY PERIOD - DEFINITION



The “Eligibility Period” of an Executive is determined by the Executive's most
recent Pay Level in the Corporation’s payroll records on the Notice of
Termination or Reassignment by the Corporation; provided, however, in the event
of a downgrade or downgrades to an Executive’s Pay Level, the Eligibility Period
of the Executive's highest Pay Level shall continue to be applicable until the
expiration of the Eligibility Period for that Pay Level and then the Eligibility
Period for the next highest Pay Level shall be used until it expires and this
process shall continue until the Eligibility Period for the last Pay Level for
which this Statement covers expires. An Executive’s Eligibility Period will be
determined according to the following schedule:


    
Pay Level
Eligibility Period
9
18
10
22
Greater than 10
24



    


2



--------------------------------------------------------------------------------





An Executive entitled to Officer-ICP Payments will not be entitled to prepayment
or other change in the payment schedule.


B.
ELIGIBILITY PERIOD - USE



The Eligibility Period of an Executive will determine the number of consecutive
calendar months for which an Executive remains eligible for Officer-ICP Payments
under this Statement after:


1.
Reassignment to a position within the Corporation for which he or she is no
longer designated as an Officer, or



2.
A downgrade in Pay Level as set forth in A. above.



C.
PAYMENT PERIOD - DEFINITION



The Payment Period for an Executive will consist of the same number of months as
the Executive’s Eligibility Period, measured from the time when Officer-ICP
Payments first become payable to the Executive under the terms of this Statement
and the agreement with the Executive implementing the terms of this Statement.


D.
PAYMENTS



1.
Amount



Each monthly Officer-ICP amount during the Payment Period will equal one twelfth
(1/12) of the Executive's Final Annual Cash Compensation from the Corporation
which will consist of the sum of:


a.
Base Compensation



The annual Base (regular monthly or other fixed salary) rate payable as Cash
Compensation to the Executive at the time of Notice of Termination or effective
date of Reassignment or downgrade, but in no event less than the highest annual
rate paid to the Executive at any time during a number of months equal to the
Executive's Eligibility Period immediately before the Notice of Termination or
effective date of Reassignment or downgrade, and


b.
Performance Bonus



The average amount of the three annual Performance Bonuses most recently paid or
credited to the Executive as Cash Compensation or deferred bonus, prior to
Executive’s Notice of Termination or effective date of Reassignment or
downgrade. For purposes of Officer-ICP, the Performance Bonus of an Executive
shall be determined according to the applicable Short Term Incentive Plan of the
Corporation, shall also include, if applicable, any discretionary bonus paid
during said


3



--------------------------------------------------------------------------------





applicable period on account of the Executive’s performance but outside of the
purview of the then applicable Short Term Incentive Plan. For clarity, any
retention award paid to an Executive shall not be a Performance Bonus for
purposes of Officer-ICP.


c.
Adjustment



The annual rate in dollars of each merit increase awarded to an Executive before
Notice of Termination will be included in Base Compensation to determine the
Executive's Officer-ICP Payments. If the Executive's annual rate of Base
Compensation at the time of Notice of Termination has been increased or
decreased to reflect a change from the Short Term Incentive Plan used to
determine the Performance Bonus defined above, and the change is for the purpose
of altering the future relationship of Bonus to total Annual Cash Compensation
of the Executive, then the dollar amount of that increase or decrease in annual
rate of Base Compensation will be excluded in determining ICP Payments.


d.
Installment Payments



Although the amount of an Executive’s benefit is determined on a monthly basis,
such monthly amount shall be converted to and made at the same frequency as the
Corporation’s standard payroll practices. With respect to any benefit under
Officer-ICP that is considered deferred compensation pursuant to Code Section
409A, each installment payment shall be considered a separate payment.


2.
Commencement





Officer-ICP Payments, or entitlement to begin receiving them, will commence
after the Corporation has received a valid unrevoked Release and Agreement from
Executive, subject to any Set-offs, Adjustments and Withholding as specified
herein. Unless the Executive is a Specified Employee, Officer-ICP Payments shall
commence as of the date specified in the agreement with the Executive
implementing the terms of an Executive’s Officer-ICP Payments, but not later
than ninety (90) days following the date of the Executive’s separation from
service, as defined under Code Section 409A. If at the time of the Executive’s
separation from service, as defined under Code Section 409A, the Executive is a
Specified Employee then no distribution of an Officer-ICP Payment that is
considered deferred compensation pursuant to Code Section 409A will be made
within 6 months of the separation from service, as defined under Code Section
409A, unless such Officer-ICP Payment would otherwise be exempt from the
requirements of Code Section 409A. Any Officer-ICP Payments suspended during
such 6 month period will be paid at the time of the first Officer-ICP Payment
after such 6 month period. The Executive shall not be entitled to any
compensation, benefits or perquisites, other than Officer-ICP


4



--------------------------------------------------------------------------------





Payments, after the date of the Executive’s separation from service, as defined
under Code Section 409A.




3.
Set-Off and Withholding



Officer-ICP Payments are not intended to duplicate or be in addition to any
other payment due between the Corporation and the Executive.


a.
Reduction



Each Payment otherwise due from the Corporation to the Executive will be
reduced, dollar for dollar and in timing by all amounts which the Executive
receives or is entitled to receive from the Corporation or under a plan, program
or agreement maintained by and at the expense of the Corporation after the
Employment Severance Date. This will include but not be limited to legally
required payments during any required notice period or in connection with a
plant closing, mass layoff, termination, severance or redundancy under any law,
regulation or order. This will also include payments from such sources as life
and disability insurance. It will not apply to payments of accrued vacation or
expense reimbursement (both will be paid in cash at termination), or payments of
pension benefits, 401(k) benefits, non-qualified deferred compensation Social
Security benefits, equity awards (for example, stock options, performance shares
or restricted stock awards) or benefits payable under any Worker’s Compensation
or similar law or regulation. Termination of employment by reason of mandatory
retirement under a lawful and uniform policy of the employer applicable to the
Executive will not be treated as a termination for Officer-ICP purposes. In no
circumstance whatsoever shall there be any combination or duplication of any
Officer-ICP Payments with any such other legally required payment or payments
which shall result in the Executive receiving because of or due to termination
of employment a combined total amount from the Corporation which is greater than
the amount of Officer-ICP Payments to which Executive is entitled under this
Officer-ICP before accounting for such legally required other payments.


b.
Adjustments



Taxes and other amounts which the Corporation reasonably determines are required
by law or by the Executive's written instruction will be withheld from
Officer-ICP amounts otherwise payable.


4.
Recovery of Payments.



In addition to any other remedies available to the Corporation on account of an
Executive’s violation of the requirements under this Officer-ICP, the
Corporation has the right to recover Officer-ICP Payments that have been made


5



--------------------------------------------------------------------------------





to the Executive as specified in the agreement with the Executive implementing
the terms of an Executive’s Officer-ICP Payments.




E.
DEATH OF EXECUTIVE



If an Executive should die after Notice of Termination and before completion of
the Executive's Payment Period, the remaining Payments will be made by the
Corporation as follows, without unnecessary interruption:


1.
Unless the Executive has otherwise designated in unrevoked writing, acknowledged
in writing by the CEO, the surviving spouse of the Executive, if any, will be
entitled to all remaining Payments.



2.
If the Executive has otherwise effectively designated in unrevoked writing,
acknowledged in writing by the CEO, then Payment will be made to or for the
account of the person or persons so designated as identified by the Corporation.



3.
In the absence of effective prior written designation by the Executive and of a
known surviving spouse, the Corporation shall pay any remaining Payments to the
Executive’s estate.



4.
In the interest of providing uninterrupted income to authorized beneficiaries of
the Executive, any Officer-ICP Payment made with reasonable care and in good
faith by the Corporation shall conclusively constitute Payment by the
Corporation in accordance with and satisfaction of the entitlement of the
Executive and Executive's beneficiaries under Officer-ICP. No interest or other
charge shall be payable by the Corporation or its representatives on any Payment
delayed by the Corporation to permit reasonable verification of authorized
recipient(s).



F.
DISQUALIFICATION



1.
No Executive will be disqualified from receipt of future Officer-ICP Payments by
reason of any act or omission of anyone other than the Executive or one or more
persons acting pursuant to the conscious and effective control of the Executive.
Disqualification will be interpreted as follows:



a.
While Employed in the Corporation



Deliberate and serious disloyal or dishonest conduct in the course of employment
will disqualify if it justifies and results in prompt discharge for specific
cause under the established policies and practices of the Corporation as
interpreted by the CEO for this purpose. Examples would include material
unlawful conduct, material and conscious falsification or unauthorized
disclosure of important records or reports, embezzlement or unauthorized
conversion of property, serious violation of conflict of interest or vendor
relations policies, and misuse or


6



--------------------------------------------------------------------------------





disclosure of significant trade secrets or other information likely to be of use
to the detriment of the Corporation or its interests.


b.
After Notice of Termination



The Officer-ICP will not restrict an Executive's conduct or employment
opportunities after Notice of Termination, or any independent remedy of the
Corporation or its representatives by reason of the Executive's conduct while
employed. The obligation of the Corporation to or for an Executive during the
Eligibility and Payment Periods can be terminated only by the deliberate conduct
of the Executive or one acting under the Executive's conscious and effective
control, and only as to any Officer-ICP Payments not yet due, by reason of one
or more of the following events:


1)
Unauthorized removal, use or disclosure of strategic or operating plans, trade
secrets, customer lists, internal systems or other significant proprietary
information of or concerning the Corporation or its personnel, the use or
disclosure of which is intended or likely to cause loss or reduction of business
advantage or substantial injury to the Corporation or its management, business
opportunities or interests.



2)
Expressing or endorsing publication of untrue statements which are intended or
likely to receive broad public attention and to bring the Corporation or its
interests, methods or representatives into disrepute.



3)
Providing materially false or misleading information concerning post-termination
employment, or failure or refusal promptly and accurately to provide required
information, verification or authorization required by the CEO as provided in
this Statement and affecting any Officer-ICP payment due from the Corporation.



4)
Solicitation of or an offer to an employee within the Corporation to accept
employment elsewhere, where the selection of or offer to the recruited employee
was based in the whole or in part upon Executive's knowledge or experience
concerning the employee which was acquired by the Executive while employed
within the Corporation or through one or more personal acquaintances employed
within the Corporation.



5)
Exercising the discretion, authority or powers of an office or position held by
an Executive after Notice of Termination, and whether or not before an
Employment Severance Date, unless specifically authorized or directed in writing
in advance by an authorized executive of the Corporation.





7



--------------------------------------------------------------------------------





2.
Recoupment



Notwithstanding any other provisions of the Officer-ICP, pursuant to the
Corporation’s recoupment policy as adopted by the Compensation Committee of the
Board of Directors (the “Committee”), as amended from time to time, and as in
effect at the date of the Officer’s Employment Severance Date (“Recoupment
Policy”), an Officer may be disqualified from receipt of Officer-ICP Payments
and the Committee retains the discretion to recover Officer-ICP Payments in such
event.
a.
If the Committee determines Officer-ICP Payments are subject to recovery by the
Corporation under this Section II.F.2. and the Recoupment Policy, the Committee
shall be entitled, in its discretion, to demand repayment or cancellation of all
or a portion of the maximum amount that can be recovered or cancelled.



b.
Pending a determination by the Committee on the application of this Section
II.F.2. and the Recoupment Policy to a recipient of Officer-ICP Payments, the
Committee shall have the authority to suspend any payments under the
Officer-ICP.



c.
Upon a determination by the Committee that Officer-ICP payments are subject to
recovery by the Corporation, the Corporation shall have the right, to the extent
permitted by law (and without causing payments to become taxable under Section
409A of the Code), to set-off amounts due the Corporation under this Section
II.F.2. and/or the Recoupment Policy against any amount owed by the Corporation
to the recipient of Officer-ICP Payments under the Officer-ICP or any
non-qualified deferred compensation plan.



d.
An amendment of the Recoupment Policy shall not be treated as an amendment of
the Officer-ICP under Section II.M.



3.
Preservation of Rights



Neither Officer-ICP nor its application shall waive, excuse, preclude or
otherwise affect any right or remedy which the Corporation or any agent or
representative of the Corporation may have, individually or collectively, under
law by reason of conduct of the Executive during or after employment within the
Corporation. Any remedies or rights set forth in this Section II.F. will be
additional and not exclusive remedies.


G.
COMPETITIVE EMPLOYMENT



An Executive will receive not less than the full amount of the specified
Officer-ICP Payments from the Employment Severance Date through the full Payment
Period whether or not compensated by another employer for services in that
period, unless disqualified under Section F., immediately above or as provided
in this Section G. Compensation from employment which is not identified as
Directly Competitive


8



--------------------------------------------------------------------------------





Employment (“DCE”) will be in addition to and will not reduce any Officer-ICP
Payment. If an Executive engages in DCE as specifically defined in advance and
by this Statement, then each Officer-ICP Payment otherwise payable to the
Executive will be currently reduced, dollar for dollar and in timing, by the
amount of all Cash Compensation earned (whether on a current or deferred payment
basis) from that source during the Payment Period.


These provisions will be interpreted and administered as follows:


1.
Purpose of Set-Off



Reduction of Officer-ICP Payments by the amount of Cash Compensation determined
to be from DCE is not intended to restrict or penalize an Executive's choice of
alternative career opportunities, but only to preserve and reconcile the
personal income security intended to be provided to Executives by Officer-ICP
with the legitimate interests of the Shareholders of the Corporation in its
highly competitive business context.


2.
Competitors Identified



At or about the time of Notice of Termination, the Corporation will inform the
Executive in writing of those employers who have been individually and
specifically determined to offer DCE for Officer-ICP purposes with respect to
the Executive's former employment within the Corporation. This designation will
take into account existing operations and known plans of the Corporation and of
the employers listed, and will not change during the Eligibility Period by
reason of subsequent and mutually unanticipated changes in the operations or
plans of either.


3.
Criteria



The following criteria will be employed in determining and administering
Officer-ICP application to DCE.


a.
Selective Potential Detriment



A position will not be determined to constitute DCE for this purpose unless the
CEO determines that the competitive effectiveness of the Executive and the new
employer would be materially enhanced by the Executive's current knowledge of
such matters as the particular methods, policies, customers, suppliers,
personnel or plans of the Corporation or its relevant business unit, as
distinguished from the skills, experience and services of the Executive
generally. The Corporation will identify for DCE purposes not more than five
persons, firms or corporations who are determined for this purpose to be the
leading direct and immediate competitors of the affected business of the
Corporation.




9



--------------------------------------------------------------------------------





b.
Preservation of Employment Opportunities



Whether or not an Executive's most recent employment within the Corporation
involved direct participation in the management of one or more business units,
this section will not be used to discourage or penalize otherwise suitable
employment opportunities in retailing or otherwise. The Corporation may require,
as a condition of avoiding DCE designation for the Executive, a suitable written
undertaking by the Executive and the new employer that the Executive remains
obliged not to use or divulge trade secrets or proprietary information of the
Corporation and that the Executive will not volunteer or be expected or required
to violate that obligation in the course of the new employment.


c.
Relevant Considerations



In determining DCE, the CEO will give suitable consideration to geographic,
product and price-line marketing overlaps, the nature and content of the
Executive's particular knowledge of strategies and plans within the Corporation,
and the extent to which the Executive's knowledge, as distinguished from skills,
is likely to be a significant factor in generating an employment opportunity.
Employment exclusively with a component of a larger business entity, which
component is not presently or known to be planned to be a direct and immediate
competitor of the Executive's former business unit, will not be treated as DCE
merely because one or more other components of that entity is or may become a
competitor of the Corporation or one or more of its business units.


4.
Officer-ICP Payment Reduction



Uniform and responsible administration of Officer-ICP will require reliable
information and verification to the Corporation.


a.
Reporting



To be eligible for any Officer-ICP Payment during a period of DCE, an Executive
must, in addition to all other required reporting, provide to the Corporation in
writing an accurate statement of the amount and payment schedule of all Cash
Compensation or its equivalent to be received from the new DCE employer and of
any subsequent change or correction of that amount, in such form and with such
verification as the CEO may request in writing. An Executive will not be or
become entitled to receive or retain any portion of any Officer-ICP Payment on
account of any Payment Period for which that information, and any required
verification, is not currently and accurately provided.




10



--------------------------------------------------------------------------------





b.
Verification and Reconciliation



Required verification may include authorization for written confirmation from
the employer and confidential disclosure of completed W-2, payroll and income
tax forms of the Executive on which taxes have been or will be paid. If the
Corporation withholds for more than 30 days any Officer-ICP Payment pending
receipt of required information or verification which is later received and
found satisfactory, the Corporation will pay interest at a realistic rate
determined by the CEO for the period of delay. The Corporation and the Executive
will each fairly and promptly adjust by payment any discrepancy later discovered
between reported and actual Cash Compensation of the Executive, but the
Corporation will have no liability for any amount not claimed by an Executive in
writing before final expiration of the Executive's Payment Period.


H.
REASSIGNMENT AND SPIN-OFF



1.
Reassignment and Other Adjustments



The Corporation may transfer an Executive to another position within the
Corporation or reduce the Executive's Base Compensation in Executive's current
position (collectively referred to as “Reassignment”). An Executive in the case
of either event may elect Officer-ICP Payments if the Executive's total monetary
compensation after Reassignment will be measurably and substantially below the
total monetary compensation of the Executive immediately before notice of
Reassignment. For this purpose, total monetary compensation will include salary
and bonus and continuation, or payment of the substantial equivalent in Cash
Compensation, of all non-cash personal benefits and perquisites which the
Executive was receiving immediately before and does not receive after the
Reassignment and which are susceptible of accurate and objective measurement in
dollars as determined by the CEO. An Executive who elects Officer-ICP Payments
must terminate employment with the Corporation within thirty (30) days after
notice of Reassignment to be eligible for such payments.


2.
Spin-Off



An Executive who is employed by a business unit on the closing date of any
Spin-Off that includes such business unit is no longer eligible for Officer-ICP.
A Spin-Off will be deemed to have occurred for purposes of this paragraph
whether or not afterward: (a) the Executive has a personal ownership or
incentive interest in the severed business unit or operation; or (b) the severed
business unit or operation becomes, as a result of or after the severance, a
part of one or more other legal entity or entities.


I.
REPORTING



For convenience and uniformity of administration, each Executive while eligible
for or entitled to Officer-ICP Payments after Notice of Termination will be
expected as a pre-


11



--------------------------------------------------------------------------------





condition currently and accurately to inform the Corporation in writing of the
name and business address of each employer of Executive during the Eligibility
and Payment Periods, including a summary description of the nature and principal
business locations of the new employer and the title, principal duties, address
and telephone number of the Executive. Significant changes in employment, duties
or location will also be promptly reported. The Corporation will not be required
to make any Officer-ICP Payment for any period for which it has not received a
current and accurate report as required by, or by the CEO in accordance with,
this Statement.


J.
INTERPRETATION



1.
Any decision of the CEO will be: (1) Final and conclusive of the rights and
obligations of all affected parties and (2) Applied uniformly as to all
Executives then similarly situated (subject to subsequent Officer-ICP
amendment); and (3) Not subject to separate determination or review by any
public or private agency or authority except as expressly provided in this
Statement.



2.
References to compensation and other monetary rates or measurements in this
Statement and its applications are in current dollars, unadjusted by reason of
inflation, deflation or otherwise.



3.
Any portion of a full calendar month or year will be prorated on a full calendar
basis, without differential related to such considerations as working days or
holidays. Any portion of a day will be treated as a full day, and measurement
days will begin and end at midnight, current time. The fiscal year of the
Corporation will be treated for all purposes as it is for financial reporting
purposes.



4.
In the event of application or interpretation of Officer-ICP to an individual
Executive who is a Director of the Corporation, or otherwise in its sole
discretion, the Board of Directors of the Corporation or its authorized
committee shall have and may exercise the sole, exclusive and final authority
and discretion of the CEO for any purpose under Officer-ICP.



K.
RELEASE



Payment and receipt of Officer-ICP Payments will be in full and final
satisfaction of all claims by or through an Executive against the Corporation
and its representatives by reason of the employment of the Executive and its
termination, except as otherwise expressly provided in this Statement or as
required by applicable law or regulation. A signed and unrevoked written Release
to that effect, in form approved by the CEO, will be delivered by the Executive
or the Executive's representative to the Corporation before any Officer-ICP
Payment will become payable by the Corporation to or on account of the
Executive. Such Release must be delivered to the Corporation within 60 days of
the date of Executive’s separation from service, as defined under Code Section
409A. The Release may, without limitation, require a representation that no
confidential documents concerning the Corporation or its intentions have been or
will be removed or retained by the Executive without specific authority, and
that the Executive will not


12



--------------------------------------------------------------------------------





engage in disqualifying misconduct as defined in this Statement, in reference to
the Corporation. The Release will not affect any conversion, vested or
continuing rights available to an Executive under a plan of the Corporation
other than Officer-ICP.


L.
GENERAL



The Officer-ICP and this Statement will not constitute or infer an obligation or
undertaking to employ any person for any future period of time or in any
specific position. Officer-ICP Eligibility or Payments after Notice of
Termination will not create, continue or evidence any employment relationship
with the Corporation. All employment privileges, benefits and perquisites not
expressly and in writing reserved to an Executive under Officer-ICP will
terminate on Executive’s separation from service, as defined under Code Section
409A, unless otherwise expressly agreed in advance in writing by the
Corporation. This will not affect any conversion, vested or other continuing
benefits or rights available to an Executive under a plan of the Corporation
other than Officer-ICP.


M.
AMENDMENT



Officer-ICP and this Statement may not be terminated and may not be amended to
reduce benefits with respect an Executive subject to the Officer-ICP until
twelve months after the Executive receives written notice of the proposed
termination or amendment. Except as set forth in the first sentence hereof,
Officer-ICP and this Statement can be amended (including modification,
restatement, suspension and termination) at any time, without prior written
notice to or consultation with any Executive, by action of the Board of
Directors or by action of a person so authorized by resolution of the Board of
Directors and subject to any limitations or conditions in such authorization.
Any such change will have effect as follows:


1.
Effective Date of Change



Except as set forth below, any amendment will be effective on the date of its
adoption by the Board or committee or such other such subsequent date or dates
as may be specified in the amendment or the resolution by which it is adopted.
Unless otherwise mutually agreed in writing by the parties, (a) an amendment or
termination will have no effect upon any Executive who at the time has received
Notice of Termination under Officer-ICP and (b) a termination or an amendment
that reduces benefits will not be effective as to an Executive subject to the
Officer-ICP until twelve months after the Executive receives written notice of
the termination or amendment.


2.
Notice of Amendment



The Corporation will promptly after any amendment provide to each Executive then
eligible for Officer-ICP benefits a written statement of Officer-ICP as amended,
and no amendment will be effective as to an Executive until the later of the
date the Executive receives such written statement, or twelve months after
notice as provided in 1 above. An Executive will be deemed to have received the


13



--------------------------------------------------------------------------------





written statement if it is delivered to the Executive in person, or after 48
hours following its hand delivery or dispatch by mail or other suitable means of
delivery to the last known address of the Executive.


3.
Acquiescence



An amendment will apply in full to an Executive if mutually agreed in writing by
the Executive and the Corporation, or if the Executive or the Executive's
representative knowingly receives a benefit or improvement under Officer-ICP as
amended which would not have been available without the amendment. If any such
benefit from an amendment is knowingly received by an Executive with the consent
of the Corporation, then all elements of that amendment and all prior
Officer-ICP Statements and amendments then currently in effect will also be
applicable to the Executive.


4.
Adjustment



A change in or addition or deletion of any benefit or perquisite plan or program
of the Corporation applicable to an Executive may be expressly made subject to
prior written agreement by the Executive upon a corresponding change in the
interpretation or application of Officer-ICP to the Executive, to prevent
redundant or other unintended benefits or detriments to the Executive or the
Corporation which might otherwise result.


5.    Change in Control


No amendment or termination that would adversely affect the benefits or
protections under the Officer-ICP of any eligible Executive as of the date of
such amendment or termination shall be effective as to such individual unless no
Change in Control occurs within twelve (12) months of the adoption of such
amendment or termination, and any such attempted amendment or termination
adopted within twelve (12) months prior to a Change in Control shall
retroactively be null and void from the date of adoption as it relates to all
such Executives who were eligible for benefits under the Officer-ICP prior to
such adoption.


For two (2) years after a Change in Control, the Officer-ICP and this Statement
may not be amended in any manner that would adversely affect the benefits or
protections under the Officer-ICP of the Executives who are eligible for
benefits under the Officer-ICP at the time of the Change in Control.


N.
APPLICABLE LAW



It is intended that the decision of the CEO, as specified in the Officer-ICP
statement, will be exclusive and final with respect to any application or
interpretation of Officer-ICP. If any body of law should be used or applied in
determining the meaning or effect of Officer-ICP, in the interest of consistency
this will be deemed an agreement made


14



--------------------------------------------------------------------------------





and executed in the State of Minnesota and the law of the State of Minnesota
will control to the extent not preempted by federal law.


O.
DEFINITIONS



As used in this Statement:


1.
“Cash Compensation”



Means all amounts earned, whether or not currently payable, as wages, salary,
bonus or a combination by an Executive, payable in cash or its equivalent or
agreed to be in lieu of cash compensation. This will not include any stock-based
compensation (whether such stock-based compensation is settled in cash or
otherwise), or the value of employee or executive perquisites or benefits
accrued or received pursuant to a plan of the employer which is uniformly
applied to all of the employees of the employer who are similarly situated or is
consistent with established prior practice for the position occupied by the
Executive.


2.
“CEO”



Means the Chief Executive Officer of Target Corporation, as then currently
designated by its Board of Directors, or as otherwise expressly provided in the
Officer-ICP Statement.


3.
“Corporation”



Means Target Corporation and each and all of its business units, including
divisions and subsidiaries, unless otherwise clearly intended by the written
context, and any person with whom Target Corporation would be considered a
single employer under Code Sections 414(b) and 414(c).


4.
“Directly Competitive Employment” (or “DCE”)



Means personal services to, or for the direct and intended benefit of, a person,
firm or corporation determined by the CEO and specified in writing to the
Executive at or about the time of Notice of Termination as constituting DCE for
Officer-ICP purposes.


5.
“Employment Severance Date”



All employment relationships between the Executive and the Corporation shall
cease on the Employment Severance Date.


6.    “Executive” or “Officer” (both of which shall have the same definition)


Means an “executive officer” of the Corporation (as that term is defined in Item
401 of Regulation S-K) or an individual employed as an executive who (i) is
classified at the level of Vice President of the Corporation, or higher, (ii)
has


15



--------------------------------------------------------------------------------





been categorized in the Corporation’s payroll system at a Pay Level of no less
than nine (9), and (iii) currently, or within the designated Eligibility Period,
has been officially notified by the CEO (in the CEO’s sole and absolute
discretion) that he or she is eligible to participate in the Officer-ICP. An
individual is not an Executive or Officer until and unless he or she receives
that official notification from the CEO. Unless clearly otherwise intended by
the written context, Executive or Officer will include all beneficiaries of and
persons claiming by or through the designated employee or former employee.


An Executive or Officer is not eligible for Officer-ICP unless (1) his or her
services are performed within the continental United States (including Alaska)
or Hawaii or (2) his or her principal base of operations to which he or she
frequently returns is within the continental United States (including Alaska )
or Hawaii.


7.
“Notice of Termination” (or “Notice”)



Means an unconditional written or oral statement of an Executive's
organizational superior that the Executive's employment in the Corporation is
terminated at the instance of the Corporation. Notice that an Executive's
employment will end because of achievement of the age of mandatory retirement
under lawful policies of the Corporation will not be a Notice of Termination for
Officer-ICP purposes.


8.
“Payments” (or “ICP Payments”)



By the Corporation will include all of those payments made by or on account of
the Corporation under Officer-ICP and will include all of those made to or for
the account of an Executive or a designated creditor or authorized
representative or beneficiary of an Executive or deceased Executive.


9.
“Reassignment”



Means the transfer of an Executive to another position within the Corporation or
a reduction on the Executive’s Base Compensation in Executive’s current
position.


10.
“Spin-Off”



Means a sale of assets or stock or other disposition as a going business of the
Corporation's ownership or control of a business unit or other operation
previously a part of the Corporation.




16



--------------------------------------------------------------------------------





11.
“Change in Control”



“Change in Control” means one of the following:


(a)
Individuals who are Continuing Directors cease for any reason to constitute 50%
or more of the directors of Target, or



(b)
30% or more of the outstanding voting power of the Voting Stock of Target is
acquired or beneficially owned (within the meaning of Rule 13d-3 under the
Exchange Act) by any Person other than an entity resulting from a Business
Combination in which clauses (x) and (y) of subparagraph (c) apply, or



(c)
the consummation of a merger or consolidation of Target with or into another
entity, a statutory share exchange, a sale or other disposition (in one
transaction or a series of transactions) of all or substantially all of Target’s
assets or a similar business combination (each, a “Business Combination”), in
each case unless, immediately following such Business Combination, (x) all or
substantially all of the beneficial owners (within the meaning of Rule 13d-3
under the Exchange Act) of Target’s Voting Stock immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60% of
the voting power of the then outstanding shares of voting stock (or comparable
voting equity interests) of the surviving or acquiring entity resulting from
such Business Combination (including such beneficial ownership of an entity
that, as a result of such transaction, owns Target or all or substantially all
of Target’s assets either directly or through one or more subsidiaries), in
substantially the same proportions (as compared to the other beneficial owners
of Target’s Voting Stock immediately prior to such Business Combination) as
their beneficial ownership of Target’s Voting Stock immediately prior to such
Business Combination, and (y) no Person beneficially owns, directly or
indirectly, 30% or more of the voting power of the outstanding voting stock (or
comparable equity interests) of the surviving or acquiring entity (other than a
direct or indirect parent entity of the surviving or acquiring entity, that,
after giving effect to the Business Combination, beneficially owns, directly or
indirectly, 100% of the outstanding voting stock (or comparable equity
interests) of the surviving or acquiring entity), or



(d)
approval by the shareholders of a definitive agreement or plan to liquidate or
dissolve Target.



For purposes of this Section II.O.11:


(i)
“Continuing Director” means an individual (A) who is, as of June 8, 2011, a
director of Target, or (B) who becomes a director of Target after June 8, 2011,
and whose initial appointment, or nomination for election by Target’s
shareholders, was approved



17



--------------------------------------------------------------------------------





by at least a majority of the then Continuing Directors; provided, however, that
any individual whose initial assumption of office occurs as a result of either
an actual or threatened contested election by any Person (other than the Board
of Directors) seeking the election of such nominee in which the number of
nominees exceeds the number of directors to be elected shall not be a Continuing
Director;


(ii)
“Voting Stock” means all then-outstanding capital stock of Target entitled to
vote generally in the election of directors of Target;



(iii)
“Person” means any individual, firm, corporation or other entity and shall
include any group comprised of any person and any other person with whom such
person or any affiliate or associate (as defined in Rule 14a-1(a) of the
Exchange Act) of such person has any agreement, arrangement or understanding,
directly or indirectly, for the purpose of acquiring, holding, voting or
disposing of any capital stock of Target;



(iv)
“Target” means Target Corporation, a Minnesota corporation, and any successor
thereof; and



(v)
“Exchange Act” means the Securities Exchange Act of 1934, as amended and in
effect from time to time, and the regulations promulgated thereunder.



12.
“Pay Level”



The numerical “Pay Level” that the Executive is assigned under the Corporation's
payroll system.


13.    “Auditor”

The “Auditor” is the independent auditor selected by a committee of two or more
members of the Compensation Committee of the Board of Directors who are
appointed from time to time by the Board and who are outside, independent Board
members.


14.    “Specified Employee”

“Specified Employee” means an Executive who as of the date of his or her
separation from service, as defined under Code Section 409A, is a “key employee”
(as defined below), and the Corporation has stock that is traded on an
established securities market (within the meaning of Code Section
409A(a)(2)(B)). The Executive is a “key employee” during the 12-month period
beginning on the April 1 immediately following a calendar year, any time during
which such Executive was a key employee as defined in Code Section 416(i)


18



--------------------------------------------------------------------------------





(without regard to Code Section 416(i)(5)), of the Corporation. An Executive
will not be treated as a Specified Employee if he or she would not be a
“specified employee” as defined under Treasury regulations issued under Code
Section 409A.


NOTE:
Additional Definitions for particular purposes are contained in the text.



P.
CHANGE IN CONTROL



Other provisions of this Statement to the contrary notwithstanding, in the event
of a Change in Control:


1.
If an Executive’s employment with the Corporation is terminated, whether
involuntarily or by the Executive for “good reason” (as defined in Section
II.P.5), within two years following a Change in Control, an Executive shall be
eligible for Officer-ICP Payments.



2.
To the extent the Officer ICP-Payments are not subject to Code Section 409A
(including pursuant to a short-term deferral exception under Treasury Regulation
Section 1.409A-1(b)(4) and separation pay plan exception under Treasury
Regulation Section 1.409A-1(b)(9)), or such Change in Control qualifies as a
“change in control event” under Code Section 409A, the Officer-ICP Payments
shall be made in a lump sum payment within 20 days of the Executive’s separation
of service, as defined under Code Section 409A; provided that if the Executive
is a Specified Employee, the distribution of any such Officer-ICP Payments
subject to Code Section 409A will be made 6 months after the separation of
service, as defined under Code Section 409A. The lump sum amount shall be
determined by discounting the periodic Officer-ICP Payments by a rate equivalent
to the annual prime rate as published in the Wall Street Journal on the first
business day following the Officer-ICP Payments.



3.
To the extent the Officer-ICP Payments are subject to Code Section 409A, (after
considering any exceptions to Code Section 409A, including the short-term
deferral exception under Treasury Regulation Section 1.409A-1(b)(4) and
separation pay plan exception under Treasury Regulation Section 1.409A-1(b)(9))
and such Change in Control does not qualify as a change in control event under
Code Section 409A, the Officer-ICP Payments shall be made according to the
payment schedule set forth in Section II.D of this Statement; provided that if
the Executive is a Specified Employee, the distribution of any such Officer-ICP
Payments subject to Code Section 409A will be made 6 months after Executive’s
separation from service, as defined under Code Section 409A.



4.
Except for the Release required by Section II.K of this Statement, all other
obligations or restrictions of Executive under this Statement shall terminate.





19



--------------------------------------------------------------------------------





5.
For purposes of this Section II.P, “good reason” shall mean any material
diminution of the Executive’s position, authority, duties or responsibilities
(including the assignment of duties materially inconsistent with the Executive’s
position or a material increase in the time Executive is required by the
Corporation or its successor to travel), any reduction in salary or in the
Executive’s aggregate bonus and incentive opportunities, any material reduction
in the aggregate value of the Executive’s employee benefits (including
retirement, welfare and fringe benefits), or relocation to a principal work site
that is more than 40 miles from the Executive’s principal work site immediately
prior to the Change in Control.



6.
If an Executive’s employment was terminated prior to a Change in Control, such
Executive is receiving or is entitled to receive Officer-ICP Payments that will
continue after the Change in Control, and the Change in Control qualified as a
“change in control event” for purposes of Code Section 409A, then, subject to
the six month delay for Specified Employees in effect under Section II.D.2, the
Officer-ICP Payments due after such change in control event will be accelerated
and paid to Executive in a lump sum as soon as practicable, but not more than 90
days following such change in control event. The lump sum under this Section
II.P.6 will be calculated in the same manner as the lump sum calculated under
Section II.P.2 above.





Q.
CERTAIN REDUCTION OF PAYMENTS BY THE CORPORATION



1.
Anything in this Officer-ICP to the contrary notwithstanding, the provisions of
this Section Q shall apply to an Executive if the Auditor determines that each
of a and b below are applicable.



a.
Payments hereunder, determined without application of this Section Q, either
alone or together with other payments in the nature of compensation to the
Executive which are contingent on or accelerated by a change in the ownership or
effective control of the Corporation, or in the ownership of a substantial
portion of the assets of the Corporation, or otherwise, would result in any
portion of the payments hereunder being subject to an excise tax on excess
parachute payments imposed under Code Section 4999.



b.
The excise tax imposed on the Executive under Section 4999 of the Code on excess
parachute payments, from whatever source, would result in a lesser net aggregate
present value of payments and distributions to the Executive (after subtraction
of the excise tax) than if payments and distributions to the Executive were
reduced to the maximum amount that could be made without incurring the excise
tax.



2.
Under this Section Q the payments under this Officer-ICP shall be reduced (but
not below zero) so that the present value of such payments and distributions
shall equal the Reduced Amount. The “Reduced Amount” (which may be zero)



20



--------------------------------------------------------------------------------





shall be an amount expressed as the present value of the payments and
distributions under this Officer-ICP that can be made without causing such
payments and distributions to be subject to the excise tax under Section 4999 of
the Code. To the extent necessary, the reductions in the payments and
distributions will be applied to those Officer-ICP payments nearest the
Employment Severance Date until the full amount of the necessary reductions have
been applied. The determinations and reductions under this Section Q shall be
made before any eliminations or reductions, if any, have been made under the
Corporation's Long Term Incentive Plan.


3.
If the Auditor determines that this Section Q is applicable to an Executive, it
shall so advise the Corporation. The Corporation shall then promptly give the
Executive notice to that effect together with a copy of the detailed calculation
supporting such determination which shall include a statement of the Reduced
Amount. Such notice shall also include a description of which and how much of
the payments shall be eliminated or reduced (as long as after such election the
aggregate present value of the payments equals the Reduced Amount.) For purposes
of this Section Q, present value shall be determined in accordance with Section
280G of the Code. All the foregoing determinations made by the Auditor under
this Section Q shall be made as promptly as practicable after it is determined
that parachute payments will be made to the Executive if an elimination or
reduction is not made. As promptly as practicable following the election
hereunder, the Corporation shall pay to or for the benefit of the Executive such
amounts as are then due to the Executive under this Officer-ICP and shall
promptly pay to or for the benefit of the Executive in the future such amounts
as become due to the Executive under this Officer-ICP.



4.
As a result of the uncertainty in the application of Section 280G of the Code at
the time of the initial determination by the Auditor hereunder, it is possible
that payments under this Officer-ICP will have been made which should not have
been made (“Overpayment”) or that additional payments which will have not been
made could have been made (“Underpayment”), in each case, consistent with the
calculation of the Reduced Amount hereunder. In the event that the Auditor,
based upon the assertion of a deficiency by the Internal Revenue Service against
the Corporation or the Executive which the Auditor believes has a high
probability of success, determines that an Overpayment has been made, any such
Overpayment shall be treated for all purposes as a loan to the Executive which
the Executive shall repay together with interest at the applicable Federal rate
provided for in Section 7872(f)(2) of the Code; provided, however, that no
amount shall be payable by the Executive if and to the extent such payment would
not reduce the amount which is subject to the excise tax under Section 4999 of
the Code. In the event that the Auditor, based upon controlling precedent,
determines that an Underpayment has occurred, any such Underpayment shall be
promptly paid to or for the benefit of the Executive together with interest at
the applicable Federal rate provided for in Section 7872(f)(2)(A) of the Code.





21



--------------------------------------------------------------------------------





5.
In making its determination under this Section Q, the value of any non-cash
benefit shall be determined by the Auditor in accordance with the principles of
Section 280G(d)(3) of the Code.



6.
All determinations made by the Auditor under this Section Q shall be binding
upon the Corporation and the Executive.









22



--------------------------------------------------------------------------------






CLAIMS PROCEDURE
for the
Target Corporation
Officer Income Continuance Policy Statement


When the employment with the Corporation of an Officer or a beneficiary claiming
on behalf of the Officer (a “Claimant”) terminates, the Corporation will tell
the Claimant whether the Claimant is eligible for benefits from the
above-referenced plan and, if so, the amount and timing of the payments that
will be made to the Claimant.


If the Claimant believes that the Corporation’s determination is incorrect in
any way, the Claimant must file a written claim with the Chief Executive Officer
of the Corporation. The Chief Executive Officer or his or her delegate
ordinarily will respond to the claim within 90 days of the date on which it is
received. However, if special circumstances require an extension of the period
of time for processing a claim, the 90-day period can be extended for an
additional 90 days by giving the Claimant written notice of the extension and
the reason that the extension is necessary.


If the claim for a benefit is approved, the Claimant will receive written notice
of the amount of the Claimant’s benefit and the date on which payments will
begin. If the claim is denied in whole or in part, the Claimant will be told in
writing the specific reasons for the decision and will receive an explanation of
the procedures for reviewing the decision.


If the Claimant does not agree with the decision, the Claimant can request that
the Chief Executive Officer reconsider his or her decision by filing a written
request for review within 60 days after receiving notice that the claim has been
denied. The Claimant or the Claimant’s representative can also present written
statements which explain why the Claimant believes that the benefit claimed
should be paid and may review all pertinent plan documents.


Generally, the decision will be reviewed within 60 days after the Chief
Executive Officer receives a request for reconsideration. However, if special
circumstances require a delay, the review may take up to 120 days. (If a
decision cannot be made within the 60-day period, the Claimant will be notified
of this fact in writing.) The Claimant will receive a written notice of the
decision which will explain the reasons for the decision by making specific
reference to the Plan provisions on which the decision is based.


These Claims Procedures must be followed before the Claimant can file a lawsuit
seeking recovery of any Officer-ICP Payments to which the Claimant claims to be
entitled.









